Looking to the general policy indicated by the contract of insurance — the purpose of which, as we think, was to avoid full liability in cases of death caused by diseases incipient at the time of the contract — our judgment is that only the diseases specifically named in the contract should have that effect. Pulmonary disease and chronic bronchitis are named, but not pneumonia, which is an acute inflammation of the lungs, nor broncho-pneumonia, an affection of the same rapidly progressive character. True, no doubt, that all these ailments are commonly referred to as diseases, but that fact, in view of what we consider to be the purpose and policy of the clause of the contract in question and the fact that pulmonary disease and chronic bronchitis are named, but not broncho-pneumonia, we think, should not determine the result against the beneficiary of the contract. In Metropolitan Life Ins. Co. v. Bergen, 64 Ill. App.? 685, it is held that "pulmonary disease" does not include "pneumonia, which is but a temporary inflammation" of the lungs, though it must be conceded that it frequently leads to a result of a permanent nature. We find nothing to the contrary in Meyer v. Fidelity  Casualty Co., 96 Iowa, 385,65 N.W. 328, 59 Am. St. Rep. 374. It in fact supports the ruling in the Illinois case.
And if there be doubt about it, then "the purpose of interpretation is, within the terms of the policy, to advance the object of the obligation and secure to the insured the protection he had reason to think he was getting." Standard Accident v. Hoehn, 215 Ala. 109, 110 So. 7. Or, as we said in Mutual Life v. Barrett, 215 Ala. 142, 110 So. 275, "the rule of favor" to the insured in policy contracts "will be applied when the policy, the subject of construction, is reasonably susceptible of two constructions consistent with the object [general purpose] of the obligation," citing cases. In the present case it seems very doubtful that the policy intends to cut down the benefit of its provision in cases of death from broncho-pneumonia — this especially so since the policy does in terms provide to that effect in cases of chronic bronchitis.
This court is therefore of opinion that the judgment of the trial court for the full amount of the policy should be affirmed.
Writ granted.
All the Justices concur, except GARDNER, J., not sitting.